DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "the steps of apportioning".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (Pub 20120311274) (hereafter Jacobs) in view of NV-Hypervisor: (Hypervisor-based Persistence for Virtual Machines) (2014 IEEE) (hereafter NV-Hypervisor).

As per claim 1, Jacobs teaches:
A computer-implemented method comprising: 
apportioning, responsive to receiving a request for a parent virtual persistent memory device, a total memory capacity amongst persistent memory (PMEM) resources and physical memory resources; ([Paragraph 83], A determination is made whether the total desired memory for the shared memory partitions is greater than the available pool of physical memory 1110. Typically, in a 
assigning, in accordance with a target affinity characteristic, a set of virtual central processor unit (CPU) sockets, each virtual CPU socket being configured based on at least one physical central processor unit (CPU) core in conjunction with a subset of the virtual PMEM and physical memory resources; and 
creating a set of child virtual PMEM devices for respective ones of the set of virtual CPU sockets, each child virtual PMEM device of the set of child virtual PMEM devices being dedicated to the parent virtual PMEM device. ([Paragraph 55], In the illustrated embodiment, each logical partition includes a corresponding memory affinity agent, shown in FIG. 5 as memory affinity agents 526A, . . . 526N. The memory affinity agent in each logical partition may request the dynamic partition manager 522 use its memory affinity computation mechanism 523 to determine current memory affinity based on a current allocation of resources, and to determine potential memory 
However, Jocobs does not explicitly disclose memory device is a persistent memory device.
NV-Hypervisor also teaches apportioning, responsive to receiving a request for a parent virtual persistent memory device, a total memory capacity amongst persistent memory resources and physical memory resource. ([Page 655], Language- and library-based persistence: Persistent memory can be offered to user-space applications as a new type of memory provided by a special allocator that manages the available persistent memory. [Paage 656], In order to provide hypervisor-based persistence for virtual machines, we developed NV-Hypervisor as a lightweight layer that extends a commodity hypervisor by integration of non-volatile memory… If the user instructs the hypervisor to create a persistent virtual machine, our memory allocator has to assign space in NVRAM. [Page 657], Our NV-Hypervisor prototype extends the QEMU virtualization platform and integrates NVDIMMs [5], a NVRAMsolution provided by 
NV-Hypervisor teaches memory device is a persistent memory device. ([Page 656], Hypervisor-based persistence: In this paper, we propose hypervisor-based persistence. It introduces NVRAM at the level of virtual machines. On creation of a virtual machine it is decided to be volatile or non-volatile. In the latter case it can be recovered from a power outage or a system crash.  Hypervisor-based persistence requires integration of nonvolatile memory at the virtualization layer, but otherwise it is transparent to virtual machines. )
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention, to combine the teachings of Jacobs wherein parent virtual memory device corresponding to physical memory resources are partitioned/assigned to a child virtual memory device based on target/desired affinity characteristics with corresponding virtual processors, into teachings of NV-Hypervisor wherein memory device is a persistent memory device, because this would enhance the teachings of Jacobs wherein by leveraging persistent memory, contents of memory are preserved in case of power outage or failure.  Furthermore, by establishing a good affinity, it allows faster access to contents of the memory.


As per claim 2, rejection of claim 1 is incorporated:
Jacobs teaches assigning a respective identifier (ID) to each of the child virtual PMEM devices; and 
associating the ID of each of the child virtual PMEM devices with the parent virtual PMEM device. ([Paragraph 63], We now assume that the hardware shown in FIG. 6 needs to be allocated to logical partitions according to the table in FIG. 7. Logical partition 1 (LP1) is defined to include eight processors and eight GB memory; LP2 is defined to include four processors four GB memory; LP3 is defined to include two processors and two GB memory; and LP4 is defined to include two processors and two GB memory.  [Paragraph 84], Once the desired mapping of each partition to physical memory is obtained, then the logic distributes the desired physical pages for each shared memory partition to the shared memory partition's home node(s) 1220. FIGS. 13A & 13B depict one detailed approach for distributing the desired physical pages to the assigned home nodes.)
NV-Hypervisor teaches memory device is a persistent memory device. ([Page 656], Hypervisor-based persistence: In this paper, we propose hypervisor-based persistence. It introduces NVRAM at the level of virtual machines. On creation of a virtual machine it is decided to be volatile or non-volatile. In the latter case it can be recovered from a power outage or a system crash.  Hypervisor-based persistence requires integration of nonvolatile memory at the virtualization layer, but otherwise it is transparent to virtual machines. [Page 655], NV-process uses independent virtual and physical memory organization mechanisms implemented by the operating system, which guarantees the same mapping between physical and virtual addresses of the process after reboots. )

As per claim 3, rejection of claim 2 is incorporated:
communicating the ID of each of the child virtual PMEM devices to an operating system; and 
provisioning the parent virtual PMEM device for use by a workload. ([Paragraph 32], Hypervisor 110 manages the mapping between the virtual servers with their virtual processors, virtual memory, and virtual I/O adapters and the physical hardware devices that are selected to implement these virtual devices. For example, when a virtual processor is dispatched, a physical processor, such as one of physical processors 104, is selected by hypervisor 110 to be used to execute and implement that virtual processor. Hypervisor 110 manages the selections of physical devices and their temporary assignment to virtual devices.  [Paragraph 27], A virtual server appears to be a physical SMP server to its user: the operating system, middleware, and application software that run upon it. SMP server computer system 100 includes one or more virtual servers such as virtual server 112 and virtual server 112a.  [Paragraph 52], Each logical partition 524 includes a corresponding operating system, shown in FIG. 5 as operating systems 525A through 525N, and a corresponding memory affinity agent, shown in FIG. 5 as memory affinity agents 526A through 526N.)
NV-Hypervisor also teaches ([Page 655], NV-process uses independent virtual and physical memory organization mechanisms implemented by the operating system, which guarantees the same mapping between physical and virtual addresses of the process after reboots.)

As per claim 4, rejection of claim 3 is incorporated:
wherein the workload initializes the set of child virtual PMEM devices based on the ID of each of the child virtual PMEM devices. ([Paragraph 32], Hypervisor 110 manages the mapping between the virtual servers with their virtual processors, virtual memory, and virtual I/O adapters and the physical hardware devices that are selected to implement these virtual devices. For example, when a virtual processor is dispatched, a physical processor, such as one of physical processors 104, is selected by hypervisor 110 to be used to execute and implement that virtual processor. Hypervisor 110 manages the selections of physical devices and their temporary assignment to virtual devices.  [Paragraph 27], A virtual server appears to be a physical SMP server to its user: the operating system, middleware, and application software that run upon it. SMP server computer system 100 includes one or more virtual servers such as virtual server 112 and virtual server 112a.  [Paragraph 52], Each logical partition 524 includes a corresponding operating system, shown in FIG. 5 as operating systems 525A through 525N, and a corresponding memory affinity agent, shown in FIG. 5 as memory affinity agents 526A through 526N.  [Paragraph 63], We now assume that the hardware shown in FIG. 6 needs to be allocated to logical partitions according to the table in FIG. 7. Logical partition 1 (LP1) is defined to include eight processors and eight GB memory; LP2 is defined to include four processors four GB memory; LP3 is defined to include two processors and two GB memory; and LP4 is defined to include two processors and two GB memory. [Paragraph 84], Once the desired mapping of each partition to physical memory is obtained, then the logic distributes the desired physical pages for each shared memory partition to the shared memory partition's home node(s) 
NV-Hypervisor teaches memory device is a persistent memory device. ([Page 656], Hypervisor-based persistence: In this paper, we propose hypervisor-based persistence. It introduces NVRAM at the level of virtual machines. On creation of a virtual machine it is decided to be volatile or non-volatile. In the latter case it can be recovered from a power outage or a system crash.  Hypervisor-based persistence requires integration of nonvolatile memory at the virtualization layer, but otherwise it is transparent to virtual machines.   [Page 657], In line with the proposed architecture, we have implemented an allocator for managing NVRAM. It consists of two parts: a kernel module that adds NVRAM into the system memory map and provides operations for reading and writing configuration registers of NVDIMMs; and a userspace library (libnvram.so) that provides functions (i.e. nv_alloc(), nv_free()), nv_init()) for allocating and freeing regions in NVRAM.)

As per claim 5, rejection of claim 1 is incorporated:
Jacobs teaches further comprising assigning a unique identifier (GUID) to the parent virtual PMEM device, the GUID being used during configuration of a workload to identify the parent virtual PMEM device as provisioned for the workload. ([Paragraph 63], We now assume that the hardware shown in FIG. 6 needs to be allocated to logical partitions according to the table in FIG. 7. Logical partition 1 (LP1) is defined to include eight processors and eight GB memory; LP2 is defined to include four processors four GB memory; LP3 is defined to include two processors and 
NV-Hypervisor teaches memory device is a persistent memory device. ([Page 656], Hypervisor-based persistence: In this paper, we propose hypervisor-based persistence. It introduces NVRAM at the level of virtual machines. On creation of a virtual machine it is decided to be volatile or non-volatile. In the latter case it can be recovered from a power outage or a system crash.  Hypervisor-based persistence requires integration of nonvolatile memory at the virtualization layer, but otherwise it is transparent to virtual machines. )

As per claim 6, rejection of claim 5 is incorporated:
Jacobs teaches wherein the workload creates a filesystem on each child virtual PMEM device and configures the filesystem at a location in a master filesystem that indicates an association with a set of physical CPU cores. ([Paragraph 63], We now assume that the hardware shown in FIG. 6 needs to be allocated to logical partitions according to the table in FIG. 7. Logical partition 1 (LP1) is defined to include eight processors and eight GB memory; LP2 is defined to include four processors four GB memory; LP3 is defined to include two processors and two GB memory; and LP4 is defined to include two processors and two GB memory.  [Paragraph 84], Once the desired mapping of each partition to physical memory is obtained, then the logic distributes the desired physical pages for each shared memory partition to the shared memory partition's home node(s) 1220. FIGS. 13A & 13B depict one detailed approach for distributing the desired physical pages to the assigned home nodes. [Paragraph 32], Hypervisor 110 manages the mapping between the virtual servers with their virtual processors, virtual memory, and virtual I/O adapters and the physical hardware devices that are selected to implement these virtual devices. For example, when a virtual processor is dispatched, a physical processor, such as one of physical processors 104, is selected by hypervisor 110 to be used to execute and implement that virtual processor. Hypervisor 110 manages the selections of physical devices and their temporary assignment to virtual devices.  [Paragraph 44], Each shared memory partition with at least one logical memory page mapped to a physical memory page in the pool has an associated sub-volume or set of physical memory of the shared memory pool.)
NV-Hypervisor teaches memory device is a persistent memory device. ([Page 656], Hypervisor-based persistence: In this paper, we propose hypervisor-based persistence. It introduces NVRAM at the level of virtual machines. On creation of a 

As per claim 7, rejection of claim 5 is incorporated:
Jacobs teaches wherein the workload creates a filesystem on each child virtual PMEM device and records, in a set of data structures, respective addresses of the parent and child virtual PMEM devices in association with the set of virtual CPU sockets. ([Paragraph 47], As noted initially, provided herein are methods, systems and articles of manufacture for facilitating dynamic control or adjustment of memory affinity of logical partitions within a shared memory partition data processing system such as described above. In the discussion below, the shared memory partition data processing system is assumed to comprise a plurality of shared memory logical partitions running on a plurality of nodes of the system. Prior to disclosing protocol for dynamically adjusting or controlling memory affinity of shared memory logical partitions within such a data processing system, however, the concept 
NV-Hypervisor teaches memory device is a persistent memory device. ([Page 656], Hypervisor-based persistence: In this paper, we propose hypervisor-based persistence. It introduces NVRAM at the level of virtual machines. On creation of a virtual machine it is decided to be volatile or non-volatile. In the latter case it can be recovered from a power outage or a system crash.  Hypervisor-based persistence requires integration of nonvolatile memory at the virtualization layer, but otherwise it is transparent to virtual machines. )

As per claim 8, rejection of claim 5 is incorporated:
Jacobs teaches wherein the apportioning comprises a ratio of the virtual persistent memory (PMEM) to the physical memory resources. ([Paragraph 71-73], PMn =the percent of the selected logical partition's memory on the node.  PCn=the percent of the selected logical partition's processors on the node. PRn=the percent of the selected logical partition's total resources on the node, which equals (PMn+Pcn)/2.  [Paragraph 83], As shown, if the total desired logical memory is equal or less than the available physical memory, then the variable P is set directly from inquiry 1110.)
NV-Hypervisor teaches memory device is a persistent memory device. ([Page 656], Hypervisor-based persistence: In this paper, we propose hypervisor-based persistence. It introduces NVRAM at the level of virtual machines. On creation of a virtual machine it is decided to be volatile or non-volatile. In the latter case it can be recovered from a power outage or a system crash.  Hypervisor-based persistence requires integration of nonvolatile memory at the virtualization layer, but otherwise it is transparent to virtual machines. )

As per claim 9, rejection of claim 1 is incorporated:
Jacobs teaches wherein the affinity characteristic indicates an access proximity of physical memory to physical CPU cores for a particular virtual CPU socket of the set of virtual CPU sockets, the affinity characteristic being measurable as a ratio of the physical memory to the physical CPU cores that are assigned to the particular virtual CPU socket. ([Paragraph 79], Memory affinity for a 

As per claim 10, rejection of claim 1 is incorporated:
Jacobs teaches wherein the steps of apportioning the total memory capacity, assigning the set of virtual CPU sockets, and creating the set of child virtual PMEM devices are performed in a hypervisor installed on a server computing device. ([Paragraph 32], Hypervisor 110 manages the mapping between the virtual servers with their virtual processors, virtual memory, and virtual I/O adapters and the physical hardware devices that are selected to implement these virtual devices. For example, when a virtual processor is dispatched, a physical processor, such as one of physical processors 104, is selected by hypervisor 110 to be used to execute and implement that virtual processor. Hypervisor 110 manages the selections of physical devices and their temporary assignment to virtual devices.  [Paragraph 27], A virtual server is a proxy for a physical server that has the same capabilities, interfaces, and state. Virtual servers are created and managed by a hypervisor that resides on physical 

As per claims 11-19, these are computer-readable storage device claims corresponding to method claims 1-10.  Therefore, rejected based on similar rationale.

As per claim 20, this is a system claim corresponding to the method claim 1.  Therefore, rejected based on similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG U KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DONG U KIM/Primary Examiner, Art Unit 2196